





REDEMPTION AGREEMENT
This Redemption Agreement (this “Agreement”) is entered into as of January 26,
2017 (the “Effective Date”), by and among AutoMD, Inc., a Delaware corporation
(“AutoMD”), with an address of 16941 Keegan Avenue, Carson, California 90746,
Federal-Mogul Motorparts Corporation, a Delaware corporation (“Fed-Mogul MP”),
with an address of 26555 Northwestern Highway, Southfield, Michigan 48033, and
Muzzy-Lyon Auto Parts, Inc., a Delaware corporation (“Muzzy-Lyon”), with an
address of 26555 Northwestern Highway, Southfield, Michigan 48033. AutoMD,
Fed-Mogul MP, and Muzzy-Lyon shall collectively be referred to herein as the
“Parties”, and each may be referred to herein as a “Party”.
WHEREAS, Muzzy-Lyon owns 3,000,000 shares of AutoMD common stock (the “Shares”);
WHEREAS, Muzzy-Lyon and its parent company, Fed-Mogul MP, have alleged certain
claims against AutoMD and its parent company, U.S. Auto Parts Network, Inc.
(“USAP”), and their respective directors and officers, with respect to
Muzzy-Lyon’s investment in AutoMD.
WHEREAS, the Parties each desire to effect a redemption of the Shares by AutoMD
and to settle and compromise fully and finally any and all disputes,
controversies, entitlements, and claims that Muzzy-Lyon and Fed-Mogul MP may
have against AutoMD and USAP and their respective directors and officers, on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the promises, covenants, and agreements
contained herein, the Parties agree as follows:
1.
Redemption.

1.1    Redemption. Subject to the terms and conditions set forth in this
Agreement, Muzzy-Lyon agrees to sell to AutoMD, and AutoMD agrees to purchase
and redeem the Shares from Muzzy-Lyon (the “Redemption”).
1.2    Closing.
(a)The closing of the Redemption (the “Closing”) shall be effective as of the
Effective Date.
(b)At Closing, Muzzy-Lyon shall deliver to AutoMD the share certificate
evidencing the Shares, together with a stock power executed in blank; and
(c)At Closing, AutoMD shall deliver to Muzzy-Lyon the sum of $775,000 (the
“Redemption Price”) by wire transfer of immediately available funds to an
account or accounts designated by Muzzy-Lyon.
1.3    Termination of Obligations under Existing Agreements. From and after the
Closing, except as otherwise set forth in this Agreement or any agreement,
instrument, or document executed in connection herewith or delivered at Closing,
all of the Parties’ obligations (whether accrued or contingent) to each other
under all agreements between Muzzy-Lyon and/or Fed-Mogul MP, on the one hand,
and USAP and/or AutoMD, on the other hand, shall cease and be of no further
force and effect and, as among the Parties, such agreements shall be deemed
terminated and of no further force or effect, including without limitation, the
following agreements and the Parties’ obligations thereunder: (a) the Investor
Rights Agreement, dated October 8, 2014, by and among AutoMD and the investors
named therein, (b) the Voting Agreement, dated October 8, 2014, by and among
AutoMD and the investors named therein, (c) the Right of First Refusal Agreement
and Co-Sale Agreement, dated October 8, 2014, by and among AutoMD and the
investors named therein, (d) the Common Stock Purchase Agreement, dated October
8, 2014, by and among AutoMD and the investors named therein (collectively, the
“AutoMD Financing Documents”), and (e) the Marketing Agreement, dated October 8,
2014 entered into by and among AutoMD, Fed-Mogul MP and Muzzy-Lyon (the
“Marketing Agreement”).





--------------------------------------------------------------------------------





2.
Release.

2.1    Muzzy-Lyon and Fed-Mogul MP Release.
(a)Muzzy-Lyon and Fed-Mogul MP hereby acknowledge that, in consideration for the
Redemption and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, from and after the Closing, Muzzy-Lyon and
Fed-Mogul MP, on behalf of themselves, Federal-Mogul Holdings Corporation and
Muzzy-Lyon’s and Fed-Mogul MP’s respective subsidiaries, agents, legal
representatives, predecessors, successors, assigns and affiliates through common
ownership under Federal-Mogul Holdings Corporation (collectively, the “Other
Releasing Parties”) hereby fully, finally, and completely releases each of
AutoMD, USAP and their respective subsidiaries, affiliates, stockholders,
officers, directors, employees, agents, attorneys, representatives and
representatives of each of them (the “Released Parties”), of and from any and
all claims, actions, demands, and/or causes of action, of whatever kind or
character, whether now known or unknown, arising from, relating to, or in any
way connected with Muzzy-Lyon’s investment in AutoMD, Muzzy-Lyon’s rights as a
stockholder of AutoMD, Muzzy-Lyon’s rights under the AutoMD Financing Documents
and Marketing Agreement, and/or any other facts or events occurring on or before
the Closing; provided, however, that neither Muzzy-Lyon nor Fed-Mogul MP is
releasing (i) any claims for breach of any representation, warranty, covenant or
agreement of this Agreement or any agreement, instrument, or document executed
or delivered in connection with the Closing by any Released Parties, and (ii)
any commercial claims in the ordinary course of business between USAP on the one
hand, and Seller and/or the Other Releasing Parties, on the other hand (which,
for clarity, will not include any claims related to equity ownership in AutoMD
or the AutoMD Financing Documents or the Marketing Agreement). Muzzy-Lyon and
Fed-Mogul MP, on behalf of themselves and the Other Releasing Parties, agree
that this Agreement includes a release of any negligence claims, contractual
claims for breach or default, and any claims for any alleged breach of fiduciary
duties owed by AutoMD, USAP, or any of the other Released Parties in any
capacity, and any related attorneys’ fees and costs, if any, that Muzzy-Lyon and
Fed-Mogul MP or any of the Other Releasing Parties may have against AutoMD,
USAP, or any of the other Released Parties. Muzzy-Lyon and Fed-Mogul MP, on
behalf of themselves and the Other Releasing Parties, waive and release the
Released Parties from each and every claim that this Agreement was procured by
fraud or signed under duress or coercion so as to make this release not binding.
Each of Muzzy-Lyon and Fed-Mogul MP, on behalf of themselves and the Other
Releasing Parties, understand and agree that by signing this Agreement they are
giving up the right to pursue legal claims that it may have against any of the
Released Parties.
(b)The release set forth in this Section 2.1 is intended as a release of all
claims against the Released Parties, whether now known or unknown. In
furtherance thereof, Muzzy-Lyon and Fed-Mogul MP, on behalf of themselves and
the Other Releasing Parties, expressly waive any right or claim of right to
assert hereafter that any claim, demand, obligation and/or cause of action has,
through ignorance, oversight, error or otherwise, been omitted from the terms of
this Agreement. Each of Muzzy-Lyon and Fed-Mogul MP, on behalf of themselves and
the Other Releasing Parties, make this waiver with full knowledge of their
rights, after consulting with legal counsel, and with specific intent to release
both their known and unknown claims.
(c)Muzzy-Lyon and Fed-Mogul MP hereby represent and warrant that neither
Muzzy-Lyon nor Fed-Mogul MP nor any Other Releasing Party has assigned or
otherwise transferred to any other person or entity any interest in any claim,
action, demand and/or cause of action it has, or may have, or may claim to have
in connection with the matters released hereby and/or the persons and entities
released herein, and hereby agrees to indemnify and hold harmless the Released
Parties from any and all injuries, harm, damages, penalties, costs, losses,
expenses and/or liability or other detriment including all reasonable attorneys’
fees incurred as a result of any and all claims, actions, demands, and/or causes
of action of whatever nature or character that may hereafter be asserted against
any of the Released Parties by any person or entity claiming by, through or
under Muzzy-Lyon or Fed-Mogul MP or any Other Releasing Party by virtue of such
an assignment or other transfer.





--------------------------------------------------------------------------------





(d)In furtherance of Muzzy-Lyon’s and Fed-Mogul MP’s intent to waive and release
any and all claims against the Released Parties, on behalf of themselves and the
Other Releasing Parties, whether or not now known to Muzzy-Lyon and Fed-Mogul
MP, Muzzy-Lyon and Fed-Mogul MP also expressly waive and release, on behalf of
themselves and the Other Releasing Parties, any and all rights and benefits
under Section 1542 of the Civil Code of the State of California, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.
Muzzy-Lyon and Fed-Mogul MP, on behalf of themselves and the Other Releasing
Parties, acknowledge that they understand that this provision means that, if
they later discover facts different from, or facts in addition to, those facts
currently known by them, or believed by them to be true, the waivers and
releases of this Agreement will remain effective in all respects-despite such
different or additional facts and Muzzy-Lyon’s and Fed-Mogul MP’s or any Other
Releasing Party’s later discovery of such facts, and even if they would not have
agreed to these waivers and releases if they had prior knowledge of such facts.
3.
Representations and Warranties of Muzzy-Lyon and Fed-Mogul MP. Muzzy-Lyon and
Fed-Mogul MP jointly and severally represent and warrant to AutoMD as follows:

3.1    Ownership. Muzzy-Lyon owns the Shares beneficially and of record free and
clear of all liens, claims, encumbrances, proxies and restrictions of any kind
or nature whatsoever and will convey to AutoMD valid and marketable title to the
Shares, except restrictions on transfer imposed by applicable securities laws
and the AutoMD Financing Documents. Except as may be specified in the AutoMD
Financing Documents, there are no outstanding options, warrants, subscriptions
or other rights or obligations to purchase or acquire any of the Shares issued,
created or otherwise made effective by Muzzy-Lyon or Fed-Mogul MP, nor any
outstanding securities convertible into or exchangeable for any of the Shares
issued, created or otherwise made effective by Muzzy-Lyon or Fed-Mogul MP.
3.2    Authority. Upon the execution and delivery by Muzzy-Lyon and Fed-Mogul MP
of this Agreement and the other agreements contemplated hereby, this Agreement
and the other agreements contemplated hereby will constitute the legal, valid,
and binding obligations of Muzzy-Lyon and Fed-Mogul MP. Muzzy-Lyon and Fed-Mogul
MP each have the right, power, and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement and the other
agreements contemplated hereby. Neither Muzzy-Lyon nor Fed-Mogul MP is, nor will
be, required to obtain any consent from any person in connection with the
execution and delivery of this Agreement and the other agreements contemplated
hereby, the consummation or performance of any of the transactions contemplated
hereby or thereby, or the sale and delivery of the Shares (other than consents
obtained prior to, and in full force and effect as of, the Effective Date).
3.3    Investment Representations.
(a)Muzzy-Lyon is capable of evaluating and bearing the risks and merits of
selling the Shares for the Redemption Price and pursuant to the terms of this
Agreement.
(b)Muzzy-Lyon has had, during the course of this transaction and prior hereto,
the opportunity to ask questions of, and receive answers from, AutoMD and its
management concerning AutoMD, its operations and prospects, and the terms and
conditions of this Agreement.
(c)Muzzy-Lyon believes that it has received all such information as it considers
necessary for evaluating the risks and merits of selling the Shares for the
Redemption Price and pursuant to the terms of this Agreement and for verifying
the accuracy of any information furnished to it or to which it had access.
(d)Neither AutoMD, nor USAP, nor any of the other Released Parties has made any
representations or warranty, express or implied, regarding AutoMD, its
management, operations and prospects, the value of the Shares or otherwise
regarding any aspect of the transaction except as set forth in Section 4 of this
Agreement, and Muzzy-Lyon is not relying on any such representation or





--------------------------------------------------------------------------------





warranty not contained in Section 4 of this Agreement, and shall have no claim
or right against either AutoMD or USAP or any of their respective Released
Parties with respect to any information, documents or materials furnished by
either AutoMD or USAP or any of their respective Released Parties to Muzzy-Lyon,
Fed-Mogul MP or any of their respective affiliates, employees, attorneys,
advisors or representatives in any data room, presentation, interview or in any
other form or manner relating to the transactions contemplated hereby.
3.4    Acceptance of Risk. Muzzy-Lyon and Fed-Mogul MP, on behalf of themselves
and the Other Releasing Parties, are entering into this Agreement freely and
understand and expressly accept and assume the economic and market risk
associated with Muzzy-Lyon selling the Shares for the Redemption Price
(including that the Redemption Price may be less than the fair market value of
the Shares or less than the price that the Shares might have been sold for in an
alternative transaction), agree that this Agreement shall be in all respects
effective and not subject to termination or rescission under any circumstances,
and agree, on behalf of themselves and the other Releasing Parties, that they
shall have no claim or right against AutoMD, USAP or any of the other Released
Parties based on the Redemption Price being less than the fair market value of
the Shares or less than the price that the Shares might have been sold for in an
alternative transaction.
3.5    Tax Consequences. Muzzy-Lyon and Fed-Mogul MP acknowledge that AutoMD is
making no representation or warranty as to the tax consequences for Muzzy-Lyon
and Fed-Mogul MP in selling the Shares for the Redemption Price pursuant to this
Agreement. Muzzy-Lyon and Fed-Mogul MP further acknowledge that each has had an
opportunity to seek independent counsel and advisors with respect to tax and
other matters relating to this Agreement, that Muzzy-Lyon shall bear the full
tax consequences, if any, of selling the Shares for the Redemption Price and
pursuant to the terms of this Agreement in all circumstances.
4.
Representations and Warranties of the Company. AutoMD represents and warrants to
Muzzy-Lyon and Fed-Mogul as follows:

4.1    Capital Structure. The Company’s authorized capital stock (immediately
prior to Closing) is 23,450,000 shares of common stock, of which 21,500,000
shares are currently issued and outstanding. In addition, there are 1,405,000
options to purchase shares of common stock outstanding. The 21,500,000
outstanding shares of common stock together with the 1,405,000 options represent
all of the outstanding equity interests in AutoMD. There are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights or other contracts or commitments that require AutoMD to
issue, sell or otherwise cause to become outstanding any of its capital stock,
other than those set forth in the AutoMD Financing Documents. There are no
outstanding stock appreciation, phantom stock or similar rights with respect to
AutoMD. AutoMD has no obligation of any kind to issue any additional equity
interests in AutoMD to any person.
4.2    Authority. Upon the execution and delivery by AutoMD of this Agreement
and the other agreements contemplated hereby, this Agreement and the other
agreements contemplated hereby will constitute the legal, valid, and binding
obligations of AutoMD. AutoMD has the right, power, and authority to execute and
deliver this Agreement and the other agreements contemplated hereby and to
perform its obligations under this Agreement and the other agreements
contemplated hereby. Other than consents obtained prior to, and in full force
and effect as of, the Effective Date, AutoMD is not, nor will be, required to
obtain any consent from any person in connection with the execution and delivery
of this Agreement and the other agreements contemplated hereby, the consummation
or performance of any of the transactions contemplated hereby or thereby, or the
Redemption.
4.3    General. AutoMD has made similar redemption offers to each of the AutoMD
minority stockholders in the amounts set forth on Exhibit A. In addition, AutoMD
is not engaged in any discussion (i) with any representative of any other
business or businesses regarding the consolidation or merger of AutoMD with or
into any such other business or businesses, or (ii) with any corporation,
partnership, limited liability company, or other business entity or any
individual regarding the sale, conveyance or disposition of all or substantially
all of the assets of AutoMD, or a transaction or series of related transactions
in which more than fifty percent (50%) of the voting power of AutoMD is disposed
of.





--------------------------------------------------------------------------------





5.
Choice of Law. This Agreement shall be governed by and construed under the laws
of the State of Delaware in all respects as such laws are applied to agreements
among Delaware residents entered into and performed entirely within Delaware,
without giving effect to conflict of law principles thereof. The parties agree
that any action brought by any Party under or in relation to this Agreement,
including without limitation to interpret or enforce any provision of this
Agreement, shall be brought in, and each Party agrees to and does hereby submit
to the jurisdiction and venue of, any state or federal court located in the
State of Delaware.

6.
Terms Confidential. The Parties shall keep the terms, amounts and facts of this
Agreement completely confidential to avoid disclosure hereafter of any
information concerning this Agreement to anyone except their respective
attorneys, accountants, or other professional advisors. Notwithstanding the
foregoing prohibition, (a) the Parties shall not be prohibited from disclosing
the terms, amounts and facts of this Agreement or this Agreement itself as may
be requested by governmental entities or as may be required by law, including
any Federal or state securities laws or regulations, (b) AutoMD shall not be
prohibited from disclosing the terms, amounts and facts of this Agreement or
this Agreement itself as may be requested by any person or entity with whom
AutoMD is engaged in discussions with concerning any investment in AutoMD or any
financing, recapitalization, reorganization, or sale of the capital stock of
AutoMD (or any rights thereto) or all or substantially all of the assets of
AutoMD and (c) USAP shall not be prohibited from disclosing the terms, amounts
and facts of this Agreement or this Agreement itself as may be requested by any
person or entity with whom USAP is engaged in discussions with concerning any
investment in USAP or any financing, recapitalization, reorganization, or sale
of the capital stock of AutoMD (or any rights thereto) or all or substantially
all of the assets of USAP.

7.
Entire Agreement. This Agreement, and the other agreements, instruments, or
documents executed in connection herewith or delivered at Closing, constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof, and supersede any other agreement with respect hereto and thereto,
and there are no other or continuing agreements or understandings between
Muzzy-Lyon and/or Fed-Mogul MP, on one hand, and AutoMD and/or USAP, on the
other hand, except as expressly recited herein or therein.

8.
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original, but such counterparts together shall constitute but one and the same
Agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or PDF shall constitute effective execution and delivery
of this Agreement as to the Parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the Parties transmitted by facsimile
or PDF shall be deemed to be their original signatures for all purposes.

9.
Legal Advice. Each Party hereto acknowledges that such Party has had the advice
of independent counsel selected by such Party in connection with the terms of
this Agreement and the other agreements executed in connection herewith, and
that no offer, promise, inducement or consideration of any kind or degree,
except as expressly stated in this Agreement, has been provided or promised to
such Party by any other Party or person in connection with such Party’s entry
into this Agreement and the other agreements executed in connection herewith.

10.
Severability. Should any provision of this Agreement be declared and/or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby.

11.
Expenses. Except as otherwise provided in this Agreement, each Party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the transactions contemplated by this Agreement, including all fees and expenses
of its agents and representatives. If any Party hereto institutes a proceeding
to enforce such Party’s rights in accordance with the provisions of this
Agreement, the prevailing Party shall be entitled to recover its reasonable
expenses, including attorneys’ fees, in connection with any such action.

12.
Further Assurances. At any time and from time to time, upon the reasonable
request of a Party hereto, each other Party hereto shall promptly execute and
deliver all such further agreements, documents, and instruments






--------------------------------------------------------------------------------





and take such further action as may be necessary or appropriate to carry out the
provisions and purposes of this Agreement or any other agreement executed in
connection herewith.
13.
Miscellaneous. This Agreement shall be binding upon, and inure to the benefit of
the Parties hereto and their respective heirs, successors and assigns. A
modification or waiver of any of the provisions of this Agreement shall be
effective only if made in writing and signed by each of the Parties hereto. The
failure of any Party to insist upon the strict performance of any of the
provisions of this Agreement shall not be construed as a waiver of any
subsequent default of the same or any other provision.

14.
Notices. Any notices required to be given pursuant to the provisions hereof
shall be given in writing to the parties below by certified mail, return receipt
requested, as follows:

If to the AutoMD:


16941 Keegan Avenue Carson,
California 90746
Attention: Legal


If to Muzzy-Lyon:


26555 Northwestern Highway
Southfield, Michigan 48033
Attention: General Counsel


If to Fed-Mogul MP:


26555 Northwestern Highway
Southfield, Michigan 48033
Attention: General Counsel
 

15.
Third Party Beneficiary. For avoidance of doubt, USAP and the other Released
Parties are third party beneficiaries under this Agreement and shall be entitled
to the rights and benefits hereunder and may enforce the provisions hereof as if
they were parties hereto.



[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and entered into as of the day and year first above written.


AutoMD, Inc.


By:/s/ Tracey Virtue
Name: Tracey Virtue
Titles: President


Muzzy-Lyon Auto Parts, Inc.


By:/s/ Michelle Epstein Taigman
Name: Michelle Epstein Taigman
Title: Vice President and Secretary
 
Federal-Mogul Motorparts Corporation By:
 
By:/s/ Michelle Epstein Taigman
Name: Michelle Epstein Taigman
Title: SVP, General Counsel and Secretary










--------------------------------------------------------------------------------





Exhibit A
AutoMD Stockholder
Redemption Shares
Aggregate Redemption Amount
Muzzy-Lyon Auto Parts, Inc.
3,000,000
$775,000
Manheim Investments, Inc.
2,000,000
$516,667
Oak Investment Partners XI, L.P.
1,500,000
$387,500
Sol Khazani Living Trust
500,000
$129,167








